Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Bean on 2/9/2022.

The application has been amended as follows: 
	Claim 1, line 9, “computing device indicating the presence” has been changed to –computing device for processing, wherein the depression reporting signal indicates the presence—;
	Claim 1, line 11, “threshold, wherein” has been changed to –threshold, and wherein—;
	Claim 15, line 3, “an accelerometer” has been changed to –the accelerometer—;
	Claim 15, line 4, “a computing device” has been changed to –the computing device—.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 9, 2022